Citation Nr: 1035142	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  09-23 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.	Entitlement to service connection for a right foot disability.  

2.	Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to October 
1975. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In September 2007, the Veteran testified in a hearing in front of 
a Decision Review Officer (DRO) at the RO.  In April 2010, the 
Veteran testified in a Board hearing in Washington, D.C. in front 
of the undersigned Veterans Law Judge.  The transcripts of the 
hearings are associated with the claims file and have been 
reviewed.

The Board also received additional evidence from the Veteran in 
June 2010 consisting of correspondence written by a chiropractor.  
The new evidence was accompanied by a waiver of the Veteran's 
right to initial consideration of the new evidence by the RO.  38 
C.F.R. §§ 19.9, 20.1304(c) (2009).  Accordingly, the Board will 
consider the new evidence in the first instance in conjunction 
with the issue on appeal.

The issues of entitlement to service connection for a right foot 
disability and for a back disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

The issues of entitlement to an increased rating for a 
service connected left leg disability and propriety of 
termination of benefits for failure to report for an 
examination in 1978 have been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them and they are referred to the AOJ 
for appropriate action.  


FINDINGS OF FACT

1.	By an unappealed July 1976 rating decision, the RO denied the 
Veteran's claim for service connection for a back disability 
because there was no nexus to service.  

2.	Evidence received subsequent to the July 1976 RO decision is 
evidence not previously submitted to the RO, related to an 
unestablished fact necessary to substantiate the claim and 
presented a reasonable possibility of substantiating the 
Veteran's claim.


CONCLUSIONS OF LAW

1.	The July 1976 RO decision is final.  38 U.S.C.A. § 4005(c) 
(West 1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1976).  

2.	New and material evidence has been submitted and the claim of 
entitlement to service connection for a back disability is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, the 
Board is reopening the claim for service connection for a back 
disability, which is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.  

As a preliminary matter, the Board notes that the Veteran's 
current claim is one involving entitlement to service connection 
for a back disability.  This claim is based upon the same factual 
basis as his previous claim, which was last denied in a July 1976 
decision that became final.  As such, it is appropriate for the 
Board to consider this claim as a request to reopen the 
previously denied claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. 
Cir. 2008).

Evidence must be new and material to reopen a previously 
disallowed claim.  In this case, the Veteran's claim for service 
connection was denied by the RO in July 1976 because there was no 
nexus to service.  The Veteran did not appeal this decision and 
the decision became final.  See 38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2009).  

Although the RO did not reopen the Veteran's claim to entitlement 
to service connection for a back disability, such a 
determination, is not binding on the Board and the Board must 
first decide whether new and material evidence has been received 
to reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) 
(holding that Board reopening is unlawful when new and material 
evidence has not been submitted).  Because the July 1976 RO 
decision is the last final disallowance with regard to the 
Veteran's claim, the Board must review all of the evidence 
submitted since that action to determine whether the Veteran's 
claim for service connection should be reopened and re-
adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 
282-83 (1996).

The definition of "new and material evidence" was revised in 
August 2001.  For claims filed on or after August 29, 2001, as in 
this case, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

In July 1976, the RO reviewed the service treatment records and a 
January 1976 VA Compensation and Pension Examination.  The 
service treatment records revealed an injury in service and a 
normal examination at separation from service.  In the January 
1976 examination, the Veteran reported a history of the in-
service injury and that he had not had pain since discharge from 
service.  

Since the July 1976 RO decision, VA treatment records, private 
medical records and a letter from a chiropractor were submitted.  
The June 2010 letter from the chiropractor provided a diagnosis 
of a back disability and indicated that it was the chiropractor's 
opinion that the disability was caused by multiple injuries that 
have had a cumulative damaging affect on the Veteran's spine.  
The chiropractor indicated that the injuries that contributed to 
the Veteran's disability included the in-service injury.  

The Board finds that the June 2010 letter is new and material.  
The letter is new as it was not previously submitted to agency 
decision makers.  It is not cumulative or redundant of the 
evidence submitted in 1976.  The letter is also material as it 
related to the etiology of the Veteran's back disability which 
was the unestablished fact necessary to substantiate the claim 
for service connection.  As the letter relates to the etiology of 
the Veteran's back disability, it raises a reasonable possibility 
of substantiating the claim.  

Accordingly, having determined that new and material evidence has 
been submitted, the Veteran's claim for service connection for a 
back disability is reopened and the Board will proceed to 
evaluate the merits of the claim on the basis of all evidence of 
record.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
citing Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (the Board 
is required to decide whether new and material evidence has been 
received preliminarily to addressing merits).  This issue is 
further addressed in the Remand section of this decision.  


ORDER

New and material evidence having been submitted, the Veteran's 
claim of entitlement to service connection for a back disability 
is reopened.  


REMAND

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

Here, there was an injury in service.  In June 1974, the Veteran 
fell with his full pack on and he had complaints of back pain.  
He was diagnosed with muscle strain.  The Board notes that the 
Veteran's description of the injury was consistent with the 
service treatment records.  

The Veteran also has current diagnoses of a right ankle 
disability and a back disability.  The VA treatment records and 
private medical records show that the Veteran was diagnosed with 
right ankle arthritis.  The June 2010 letter from the 
chiropractor also provided a chronic degenerative arthritis of 
the spine with associated muscle spasm and tenderness diagnosis.  

Additionally, the Veteran testified that he has had back and 
right ankle pain since the fall in service.  The Board 
acknowledges that lay evidence may establish the presence of a 
condition during service, post-service continuity of 
symptomatology, and evidence of a nexus between the present 
disability and the post-service symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303, 307-09 (2007); see also Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (lay testimony could, in 
certain circumstances, constitute competent nexus evidence). 
These reports of continuity of symptomatology by the Veteran can 
satisfy the requirement that the claimed disability may be 
related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon, 20 Vet. App. 83.  

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002);  McLendon, supra.  
Therefore, a remand is necessary in order to afford the Veteran a 
VA examination so as to determine the nature and etiology of his 
claimed right foot and back disabilities.  

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be scheduled for VA 
examinations with the appropriate medical 
specialists to determine the etiology of the 
current right foot disability and back 
disability.  The claims file must be made 
available to and reviewed by the examiners in 
conjunction with the examinations, and the 
examination reports should reflect that such 
a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated diagnostic 
tests and studies should be accomplished.  
The examiners should state whether the 
Veteran's disability is more likely than not 
(i.e., probability greater than 50 percent), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
causally or etiologically related to or 
aggravated by active service.  The examiners 
should also indicate whether the disability 
at issue is caused or aggravated by a 
service-connected disability.  Any opinion 
expressed should be accompanied by supporting 
rationale.

2.	The RO should then readjudicate the issues 
on appeal.  If the determinations remain 
unfavorable to the Veteran, the RO should 
issue a supplemental statement of the case 
that contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issues.  An appropriate 
period of time should be allowed for response 
by the Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


